

114 S2815 : United States Semiquincentennial Commission Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC114th CONGRESS2d SessionS. 2815IN THE HOUSE OF REPRESENTATIVESJune 20, 2016Referred to the Committee on Oversight and Government ReformAN ACTTo establish the United States Semiquincentennial Commission, and for other purposes. 
	
 1.Short titleThis Act may be cited as the United States Semiquincentennial Commission Act of 2016.
		2.Findings; purpose
 (a)FindingsCongress finds that July 4, 2026, the 250th anniversary of the founding of the United States, as marked by the Declaration of Independence in 1776, and the historic events preceding that anniversary—
 (1)are of major significance in the development of the national heritage of the United States of individual liberty, representative government, and the attainment of equal and inalienable rights; and
 (2)have had a profound influence throughout the world. (b)PurposeThe purpose of this Act is to establish a Commission to provide for the observance and commemoration of the 250th anniversary of the founding of the United States and related events through local, State, national, and international activities planned, encouraged, developed, and coordinated by a national commission representative of appropriate public and private authorities and organizations.
 3.DefinitionsIn this Act: (1)CommissionThe term Commission means the United States Semiquincentennial Commission established by section 4(a).
 (2)Private citizenThe term private citizen means an individual who is not an officer or employee of— (A)the Federal Government; or
 (B)a State or local government. (3)SecretaryThe term Secretary means the Secretary of the Interior.
			4.Establishment of Commission
 (a)In generalThere is established a commission, to be known as the United States Semi­quin­cen­tennial Commission, to plan, encourage, develop, and coordinate the commemoration of the history of the United States leading up to the 250th anniversary of the founding of the United States.
 (b)CompositionThe Commission shall be composed of the following members: (1)4 members of the Senate, of whom—
 (A)2 shall be appointed by the majority leader of the Senate; and (B)2 shall be appointed by the minority leader of the Senate.
 (2)4 members of the House of Representatives, of whom— (A)2 shall be appointed by the Speaker of the House of Representatives; and
 (B)2 shall be appointed by the minority leader of the House of Representatives. (3)16 members who are private citizens, of whom—
 (A)4 shall be appointed by the majority leader of the Senate; (B)4 shall be appointed by the minority leader of the Senate;
 (C)4 shall be appointed by the Speaker of the House of Representatives; (D)4 shall be appointed by the minority leader of the House of Representatives; and
 (E)1 of whom shall be designated by the President as the Chairperson.
 (4)The following nonvoting ex officio members: (A)The Secretary.
 (B)The Secretary of State. (C)The Attorney General.
 (D)The Secretary of Defense. (E)The Secretary of Education.
 (F)The Librarian of Congress. (G)The Secretary of the Smithsonian Institution.
 (H)The Archivist of the United States. (I)The presiding officer of the Federal Council on the Arts and the Humanities.
					(c)Term;
			 vacancies
 (1)TermA member shall be appointed for the life of the Commission.
 (2)VacanciesA vacancy on the Commission—
 (A)shall not affect the powers of the Commission; and
 (B)shall be filled in the same manner as the original appointment was made.
 (d)MeetingsAll meetings of the Commission shall be convened at Independence Hall in Philadelphia, Pennsylvania, to honor the historical significance of the building as the site of deliberations and adoption of both the United States Declaration of Independence and the Constitution.
 (e)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
			5.Duties
 (a)In generalThe Commission shall— (1)prepare an overall program for commemorating the 250th anniversary of the founding of the United States and the historic events preceding that anniversary; and
 (2)plan, encourage, develop, and coordinate observances and activities commemorating the historic events that preceded, and are associated with, the United States Semiquincentennial.
				(b)Requirements
 (1)In generalIn preparing plans and an overall program, the Commission— (A)shall give due consideration to any related plans and programs developed by State, local, and private groups; and
 (B)may designate special committees with representatives from groups described in subparagraph (A) to plan, develop, and coordinate specific activities.
 (2)EmphasisThe Commission shall—
 (A)emphasize the planning of events in locations of historical significance to the United States, especially in those locations that witnessed the assertion of American liberty, such as—
 (i)the 13 colonies; and
 (ii)leading cities, including Boston, Charleston, New York City, and Philadelphia; and
 (B)give special emphasis to— (i)the role of persons and locations with significant impact on the history of the United States during the 250-year period beginning on the date of execution of the Declaration of Independence; and
 (ii)the ideas associated with that history, which have been so important in the development of the United States, in world affairs, and in the quest for freedom of all mankind.
 (3)InfrastructureThe Commission shall— (A)evaluate existing infrastructure;
 (B)include in the report required under subsection (c) recommendations for what infrastructure should be in place for the successful undertaking of an appropriate celebration in accordance with this Act; and
 (C)coordinate with State and local bodies to make necessary infrastructure improvements.
					(c)Report submitted to the President
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the President a comprehensive report that includes the specific recommendations of the Commission for the commemoration of the 250th anniversary and related events.
 (2)Recommended activitiesThe report may include recommended activities such as— (A)the production, publication, and distribution of books, pamphlets, films, and other educational materials focusing on the history, culture, and political thought of the period of the American Revolution;
 (B)bibliographical and documentary projects and publications; (C)conferences, convocations, lectures, seminars, and other programs, especially those located in the 13 colonies, including the major cities and buildings of national historical significance of the 13 colonies;
 (D)the development of libraries, museums, historic sites, and exhibits, including mobile exhibits;
 (E)ceremonies and celebrations commemorating specific events, such as— (i)the signing of the Declaration of Independence;
 (ii)programs and activities focusing on the national and international significance of the United States Semi­quin­cen­tennial; and
 (iii)the implications of the Semiquincentennial for present and future generations;
 (F)encouraging Federal agencies to integrate the celebration of the Semiquincentennial into the regular activities and execution of the purpose of the agencies through such activities as the issuance of coins, medals, certificates of recognition, stamps, and the naming of vessels.
 (3)RequirementsThe report shall include— (A)the recommendations of the Commission for the allocation of financial and administrative responsibility among the public and private authorities and organizations recommended for participation by the Commission; and
 (B)proposals for such legislative enactments and administrative actions as the Commission considers necessary to carry out the recommendations.
 (d)Report submitted to CongressThe President shall submit to Congress a report that contains— (1)the complete report of the Commission; and
 (2)such comments and recommendations for legislation and such a description of administrative actions taken by the President as the President considers appropriate.
 (e)Point of contactThe Commission, acting through the secretariat of the Commission described in section 9(b), shall serve as the point of contact of the Federal Government for all State, local, international, and private sector initiatives regarding the Semiquincentennial of the founding of the United States, with the purpose of coordinating and facilitating all fitting and proper activities honoring the 250th anniversary of the founding of the United States.
			6.Coordination
 (a)In generalIn carrying out this Act, the Commission shall consult and cooperate with, and seek advice and assistance from, appropriate Federal agencies, State and local public bodies, learned societies, and historical, patriotic, philanthropic, civic, professional, and related organizations.
			(b)Responsibility of other Federal agencies
 (1)In generalFederal agencies shall cooperate with the Commission in planning, encouraging, developing, and coordinating appropriate commemorative activities.
				(2)Department of the Interior
 (A)In generalThe Secretary shall undertake a study of appropriate actions that might be taken to further preserve and develop historic sites and battlefields, at such time and in such manner as will ensure that fitting observances and exhibits may be held at appropriate sites and battlefields during the 250th anniversary celebration.
 (B)ReportThe Secretary shall submit to the Commission a report that contains the results of the study and the recommendations of the Secretary, in time to afford the Commission an opportunity—
 (i)to review the study; and (ii)to incorporate in the report described in section 5(c) such findings and recommendations as the Commission considers appropriate.
						(3)Arts and Humanities
 (A)In generalThe presiding officer of the Federal Council on the Arts and the Humanities, the Chairperson of the National Endowment for the Arts, and the Chairperson of the National Endowment for the Humanities shall cooperate with the Commission, especially in the encouragement and coordination of scholarly works and artistic expressions focusing on the history, culture, and political thought of the period predating the United States Semi­quin­cen­tennial.
					(B)Library of Congress, Smithsonian Institution, and Archives
 (i)In generalThe Librarian of Congress, the Secretary of the Smithsonian Institution, and the Archivist of the United States shall cooperate with the Commission, especially in the development and display of exhibits and collections and in the development of bibliographies, catalogs, and other materials relevant to the period predating the United States Semi­quin­cen­tennial.
 (ii)LocationTo the maximum extent practicable, displays described in subparagraph (A) shall be located in, or in facilities near to, buildings of historical significance to the American Revolution, so as to promote greater public awareness of the heritage of the United States.
 (C)Submission of recommendationsEach of the officers described in this paragraph shall submit to the Commission a report containing recommendations in time to afford the Commission an opportunity—
 (i)to review the reports; and (ii)to incorporate in the report described in section 5(c) such findings and recommendations as the Commission considers appropriate.
 (4)Department of StateThe Secretary of State shall coordinate the participation of foreign nations in the celebration of the United States Semiquincentennial, including by soliciting the erection of monuments and other cultural cooperations in founding cities of the United States so as—
 (A)to celebrate the shared heritage of the United States with the many peoples and nations of the world; and
 (B)to provide liaison and encouragement for the erection of international pavilions to showcase the spread of democratic institutions abroad in the period following the American Revolution.
					7.Powers
 (a)HearingsThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.
			(b)Information
			 from Federal agencies
				(1)In
 generalThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this Act.
				(2)Provision of
 informationOn request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission.
				(c)Postal
 servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
 (d)GiftsThe Commission may accept, use, and dispose of gifts or donations of money, property, or personal services.
 (e)Additional powersAs determined necessary by the Commission, the Commission may— (1)procure supplies, services, and property;
 (2)make contracts; (3)expend in furtherance of this Act funds appropriated, donated, or received in pursuance of contracts entered into under this Act; and
 (4)take such actions as are necessary to enable the Commission to carry out efficiently and in the public interest the purposes of this Act.
				(f)Use of materials
 (1)Time capsuleA representative portion of all books, manuscripts, miscellaneous printed matter, memorabilia, relics, and other materials relating to the United States Semiquincentennial shall be deposited in a time capsule—
 (A)to be buried in Independence Mall, Philadelphia, on July 4, 2026; and
 (B)to be unearthed on the occasion of the 500th anniversary of the United States of America on July 4, 2276.
 (2)Other materialsAll other books, manuscripts, miscellaneous printed matter, memorabilia, relics, and other materials relating to the United States Semiquincentennial, whether donated to the Commission or collected by the Commission, may be deposited for preservation in national, State, or local libraries or museums or be otherwise disposed of by the Commission, in consultation with the Librarian of Congress, the Secretary of the Smithsonian Institution, the Archivist of the United States, and the Administrator of General Services.
 (g)PropertyAny property acquired by the Commission remaining on termination of the Commission may be— (1)used by the Secretary for purposes of the National Park Service; or
 (2)disposed of as excess or surplus property. 8.Commission personnel matters (a)Compensation of membersThe members of the Commission shall receive no compensation for service on the Commission.
			(b)Travel
 expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
			(c)Staff
				(1)In
 generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
 executive directorThe employment of an executive director shall be subject to confirmation by the Commission.
				(3)Compensation
					(A)In
 generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
					(B)Maximum rate of
 payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
					(d)Detail of
			 Federal Government employees
				(1)In
 generalAn employee of the Federal Government may be detailed to the Commission without reimbursement.
				(2)Civil service
 statusThe detail of the employee shall be without interruption or loss of civil service status or privilege.
				(e)Procurement of
 temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
 (f)Advisory CommitteesThe Commission may appoint such advisory committees as the Commission determines necessary. 9.Expenditures of Commission (a)In generalAll expenditures of the Commission shall be made solely from—
 (1)donated funds; and (2)funds specifically appropriated for the Commission.
 (b)Administrative secretariatThe Commission shall seek to enter into an arrangement with USA 250, Incorporated, under which USA 250, Incorporated, shall—
 (1)serve as the secretariat of the Commission, including by serving as the point of contact under section 5(e);
 (2)house the administrative offices of the Commission; (3)assume responsibility for funds of the Commission; and
 (4)provide to the Commission financial and administrative services, including services related to budgeting, accounting, financial reporting, personnel, and procurement.
				(c)Payment for financial and administrative services
 (1)In generalSubject to paragraph (2), payment for services provided under subsection (b)(4) shall be made in advance, or by reimbursement, from funds of the Commission in such amounts as may be agreed on by the Chairperson of the Commission and the secretariat of the Commission.
				(2)Relationship to regulations
 (A)Erroneous paymentsThe regulations under section 5514 of title 5, United States Code, relating to the collection of indebtedness of personnel resulting from erroneous payments shall apply to the collection of erroneous payments made to, or on behalf of, a Commission employee.
 (B)AppropriationsThe regulations under sections 1513(d) and 1514 of title 31, United States Code, relating to the administrative control of funds, shall apply to appropriations of the Commission.
 (C)No promulgation by CommissionThe Commission shall not be required to prescribe any regulations relating to the matters described in subparagraphs (A) and (B).
 (d)Annual reportOnce each year during the period beginning on the date of enactment of this Act and ending on December 31, 2027, the Commission shall submit to Congress a report of the activities of the Commission, including an accounting of funds received and expended during the year covered by the report.
			10.Termination of
 CommissionThe Commission shall terminate on December 31, 2027.Passed the Senate June 16, 2016.Julie E. Adams,Secretary